Citation Nr: 0215863	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  95-32 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for a respiratory 
disorder, to include asthma and allergy.  

2.  Entitlement to service connection for sinusitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

William W. Berg, Counsel

INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that denied service connection for a 
respiratory disorder, including asthma or a sinus or allergic 
disorder with shortness of breath.  

In April 1998, the appellant gave sworn testimony before the 
undersigned Board member sitting at the RO.  A transcript of 
that hearing is of record.  

When this case was previously before the Board in July 1998, 
it was remanded to the RO for additional development.  In a 
rating decision dated in March 2002, the RO continued its 
denial of the claimed benefit after reviewing service medical 
records received following the initial denial of the claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The veteran has chronic sinusitis that was initially 
manifested in service.  

3.  A chronic respiratory disorder other than sinusitis, 
including asthma and allergy, was not present in service, and 
any current respiratory disorder other than sinusitis is not 
shown to be related to service or to an incident of service 
origin.  


CONCLUSIONS OF LAW

1.  A chronic respiratory disorder other than sinusitis, 
including asthma and allergy, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.380 (2001).  

2.  Sinusitis was incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West Supp. 2002); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002).  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 3.159, 
and 3.326) (regulations implementing the VCAA).  This change 
in the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not the subject of a final decision by VA as of 
that date.  38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002); see Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); Bernklau v. Principi, 291 
F.3d 795, 803-6 (Fed. Cir. 2002).  

The veteran's initial claim for compensation benefits was 
filed in October 1993, when his VA Form 21-526 was received.  
This claim has been continuously prosecuted ever since.  
Thus, there is no issue as to need to provide the claimant 
with a form or instructions for applying for the claimed 
benefits.  38 U.S.C.A. § 5102; 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)(2)).  

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  In May 1995, the RO provided the 
veteran and his representative with a statement of the case.  
Following the Board's remand in July 1998, supplemental 
statements of the case were provided in May 2000 and April 
2002.  These documents set forth the legal criteria governing 
the issues addressed in this decision, listed the evidence 
considered by the RO, and offered analyses of the facts as 
applied to the legal criteria set forth therein, thereby 
informing the veteran of the information and evidence 
necessary to substantiate his claims.  Although the 
supplemental statement of the case furnished in April 2002 
specifically referred to pertinent provisions of the VCAA, as 
did the rating decision of March 2002 that was later mailed 
to the veteran, it appears that these documents were returned 
by the Postal Service as undeliverable at the veteran's 
latest address of record.  Thus, it does not appear that the 
veteran was informed of the applicable provisions of the 
VCAA.  However, notice under the law governing VA benefits 
means written notice sent to a claimant at his or her latest 
address of record.  38 C.F.R. § 3.1(q) (2002).  The record 
does not disclose plausible alternative addresses.  The 
record indicates that the veteran is not currently in receipt 
of VA monetary benefits.  The United States Court of Appeals 
for Veterans Claims (Court) has held:  

In the normal course of events, it is the 
burden of the veteran to keep the VA 
apprised of his whereabouts.  If he does 
not do so, there is no burden on the part 
of the VA to turn up heaven and earth to 
find him.  It is only where a file 
discloses other possible and plausible 
addresses that an attempt should be made 
to locate him at the alternate known 
address before finding abandonment of a 
previously adjudicated benefit.  

Hyson v. Brown, 5 Vet. App. 262, 265 (1993) (emphasis in 
original).  The Board notes that this case involves the 
adjudication of an original service connection claim and not 
the abandonment of a previously adjudicated benefit.  

Moreover, the Board notes that pursuant to the previous 
Remand, the RO sent the veteran a letter in August 1998 
requesting that he provide medical evidence linking his 
respiratory disorder to a disease or injury in service.  He 
was requested to submit the names and addresses and 
approximate dates of treatment for all VA and non-VA health 
care providers who had treated him for respiratory conditions 
since his separation from service.  He was also advised that 
he should submit lay statements from persons who knew of his 
disability while he was on active duty.  He was furnished 
authorization forms that would have allowed VA to obtain 
medical evidence from non-VA sources.  The veteran testified 
that he was treated for his respiratory problems during his 
first post service year by Dr. Sussewell at Kaiser 
Permanente.  The August 1998 correspondence specifically 
emphasized that VA needed a release in order to obtain 
treatment records from Dr. Sussewell.  This correspondence 
was not returned by the Postal Service.  The veteran did not 
respond to the request.  The Board notes that no civilian 
physicians who treated him for his claimed disorders were 
listed on the VA Form 21-526 that the veteran filed in 
October 1993.  

Although the record does not show that the veteran was 
specifically advised which evidence, if any, should be 
obtained by him and which evidence, if any, would be obtained 
by VA pursuant to Quartuccio v. Principi, 16 Vet. App. 183 
(2002), the clear implication was that he would obtain 
pertinent private medical evidence - or submit a release so 
that VA could do so - while VA would obtain treatment reports 
in the government's possession.  However, the veteran 
testified that he did not "use any VA hospitals, anything of 
that nature."  He said that his primary health care facility 
was Kaiser Permanente, which was "where my insurance is 
through."  His VA Form 21-526 did not show any private or 
public health care providers who had treated him following 
service.  Thus, the only possible source of relevant records 
was Dr. Sussewell at Kaiser, for which a release was needed 
but not provided.  The failure to comply specifically with 
Quartuccio was, at most, harmless error.  

The totality of the record shows that VA has, to the extent 
possible, informed the veteran of the type of information and 
evidence necessary to substantiate his claims.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159(c), 
(d)).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b) and (c); 66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(c)(1-3)).  

The Board notes that, initially, the veteran's service 
medical records were unavailable.  However, following the 
Remand in July 1998, additional efforts to locate the 
veteran's service medical records were undertaken and they 
were later located.  It appears that the veteran's complete 
original service medical records were associated with the 
claims file and considered in the rating decision of March 
2002.  As indicated above, other public records relevant to 
this case do not appear to exist, other than the VA 
examination report of July 1994, which is of record.  The 
veteran has pointed only to the records of Dr. Sussewell, 
which cannot be obtained without the veteran's specific 
authorization.  The Board is aware of no other sources of 
relevant evidence.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(4)).  
The veteran, as indicated, was afforded a VA examination in 
July 1994.  His representative in September 2002 requested 
that the veteran be afforded another examination to determine 
whether a nexus exists between his current respiratory 
disorders and the complaints and findings noted in service.  
However, the Board declines to order another VA examination 
when the veteran's whereabouts are unknown.  The effort would 
be futile.  The record on the whole shows that VA has 
undertaken reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  

Thus, on appellate review, the Board concludes that the RO 
has, to the extent possible, met the requirements of the VCAA 
and that there would be no benefit in developing this case 
further.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
wartime service, 38 U.S.C.A. §§ 1110, 1131, 1110, it must be 
shown that any current disability is related to service or to 
an incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to same effect).  

The record shows that when the veteran was examined for 
service entrance in December 1988, complaints or findings of 
a respiratory disorder, including asthma, sinusitis and 
allergy, were not reported or noted.  The veteran was seen at 
a service clinic in January 1989 for an unrelated complaint.  
It was noted that he did not have any allergies.  He was seen 
thereafter on a number of occasions for complaints that 
included shortness of breath on exertion, chest pain, 
headache, productive cough, congestion, and runny nose.  
These complaints were usually attributed to upper respiratory 
infections.  It was noted that the veteran smoked a pack of 
cigarettes a day.  His complaint of shortness of breath every 
time he did physical training (PT) was attributed by 
examiners to exercise intolerance or poor aerobic 
conditioning.  Neither asthma nor allergies were found when 
the veteran was examined for submarine duty in May 1989.  A 
chest X-ray the following month was normal.  On the occasions 
when wheezes were heard in the lung fields - twice in 
September 1989 and again in January 1991 - neither asthma nor 
allergy was diagnosed.  The wheezing was felt to be a symptom 
of upper respiratory infection or attributable to poor 
aerobic conditioning.  On the latter occasion, it was 
recommended that the veteran stop smoking.  Although 
shortness of breath was noted when the veteran was examined 
for separation in January 1992, the shortness of breath was 
associated with strenuous physical exercise and was not 
attributed to asthma or allergy.  Neither of those disorders 
was found.  

Although recurrent asthma was diagnosed on VA examination in 
July 1994, the examiner essentially relied on the history 
provided by the veteran, who reported that he had had some 
childhood asthma that had resolved but that the asthma flared 
up again when he was in boot camp and had persisted since.  
The veteran indicated that the attacks were not particularly 
severe but that he had noticed trouble expiring when he tried 
to jog or exercise.  It was reported that he had mild to 
moderate exertional dyspnea.  The veteran indicated that he 
felt some respiratory or asthmatic distress daily.  It was 
noted that he worked as a barber.  The examiner stated that 
the veteran's asthmatic status had not changed since leaving 
service, with ongoing mild to moderate symptoms.  To the 
extent that this constitutes an opinion linking the diagnosed 
asthma to service, the Board finds that it is not persuasive 
because it is clear that the examiner did not have the 
benefit of reviewing the veteran's service medical records, 
which were then unavailable.  Thus, the examiner noted that 
the veteran "apparently has never smoked," when the service 
medical records make unmistakably clear that he did.  

The Board is not required to accept doctors' opinions that 
are based upon the appellant's recitation of medical history.  
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995).  See Owens v. 
Brown, 7 Vet. App. 429 (1995) (Board not required to accept 
uncorroborated testimony of claimant as to dental treatment 
during service; Board not bound to accept physicians' 
opinions based on claimant's recitation of events); Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993) (rejecting medical opinion 
as "immaterial" where there was no indication that the 
physician reviewed claimant's service medical records or any 
other relevant documents which would have enabled him to form 
an opinion on service connection on an independent basis); 
Corry v. Derwinski, 3 Vet. App. 231, 234 (1992) (Board has a 
plausible basis to reject a physician's "conjecture" that a 
disability was acquired as a result of service where relevant 
treatment reports dating back a number of years were not 
mentioned by the physician rendering the opinion); Wilson v. 
Derwinski, 2 Vet. App. 16, 20-21 (1991) (an opinion relating 
a current disability to service has more probative value when 
it takes into account the records of prior medical treatment 
so that the opinion is a fully informed one).  See also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (an opinion 
based on an inaccurate factual premise has no probative 
value).  

The VA examiner in July 1994 also reported that the veteran 
"is known to be allergic to fresh-cut grass" but otherwise 
had no known allergies.  As noted above, complaints or 
findings of allergy were not noted in service.  To the extent 
that the July 1994 VA examination reflects a finding of an 
allergy to "fresh-cut grass," service connection is not 
warranted because such an allergy is manifested by acute 
allergic reactions that subside upon the absence or removal 
of the allergen.  38 C.F.R. § 3.380.  Such an allergy is thus 
considered an acute and transitory condition.  See 38 C.F.R. 
§ 3.303(b).  However, service connection is warranted only 
for chronic conditions, that is, for disorders that are 
permanently disabling, not for acute and transitory 
conditions that resolve.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  The upper respiratory infections diagnosed in 
service are similarly acute and transitory conditions that 
resolved, leaving no residual disability.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
respiratory disorder other than sinusitis, including asthma 
and allergy.  It follows that the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  

With respect to sinusitis, however, the Board observes that 
"presumptive" maxillary sinusitis was assessed when the 
veteran was seen at a service clinic in February 1989 with a 
six-day history of a cold.  The veteran reported a history of 
sinus problems when he was seen at a service dental clinic in 
October 1991 and a history of sinusitis when he was examined 
for separation in January 1992.  The examiner at separation 
noted the sinusitis but did not consider it disabling (NCD).  
The VA examiner in July 1994 diagnosed chronic sinusitis.  As 
sinusitis was not clinically identified at service entrance, 
the veteran is entitled to the presumption of soundness, 
which can only be rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. §§ 1111, 1137 (West 1991).    

Although the VA examiner's diagnosis was based mostly on 
history furnished by the veteran, the diagnosis with respect 
to this aspect of the appeal cannot be disassociated from the 
findings in service.  At a minimum, the veteran is entitled 
to the benefit of the doubt on this material issue.  See 
38 U.S.C.A. § 5107(b).  It follows that service connection 
for sinusitis must be granted.  See Gilbert v. Derwinski, 1 
Vet. App. at 54-58.  


ORDER

Service connection for a respiratory disorder other than 
sinusitis, including asthma and allergy, is denied.  

Service connection for sinusitis is granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

